 l   CAMACHO CALVO LAW GROUP LLC
     DONALD V. CALVO
 2   dcalvo@camachocalvo.law
     134 W Soledad Ave Ste 401
 3   Hagatila, GU 96910
 4   Tel No. 671.472.6813
     Fax No. 671.477.4375
 5
     ASHFORD & WRISTON LLLP
 6   CUYLER E. SHA:W, ESQ. [Hawaii Bar No. 1413]
 7   cshaw@awlaw.com
     999 Bishop Street, Suite 1400
 8   Honolulu, Hawaii 96813

                                                               .·
     P. (808) 539-0448
 9   F. (808) 533-4945
10
                                  IN THE DISTRICT COURT OF GUAM
11                                      TERRITORY OF GUAM
                                       BANKRUPTCY DIVISION
12
13   In re:                                    Chapter 11 Bankruptcy
14                                             Case No. 19-00010
15   ARCHBISHOP OF AGANA,
16   a Corporation Sole                        PETITION FOR PRO HAC VICE ADMISSION
17
18                 Debtor.
19
                          PETITION FOR PRO HAC VICE ADMISSION
20
21   COMES NOW Cuyler E. Shaw, and moves pursuant to GNLR 17. l(d), Local Rules of the
22   District Court of Guam, for admission to practice pro hac vice in the above-captioned matter
23   before the District Court of Guam, and submits the following information as required by the
24
     Court and its Local Rules.
25
              1    I do not reside on Guam.
26
27            2.   I am not regularly employed in business, professional or other activities in Guam.
28            3.   My residence is:




         Case 19-00010 Document 163 Filed 04/30/19 Page 1 of 3
 1                   3783 Kumulani Place
                     Honolulu, Hawaii 96822
 2
             4.      My office address is:
 3
 4                   Ashford & Wriston LLLP
                     999 Bishop Street, Suite 1400
 5                   Honolulu, Hawaii 96813
6            5.       Courts to which I have been admitted to practice and date of admission: all courts
 7
     in the State of Hawaii and the United States District Court for the District of Hawaii, admitted in
 8
     1974.
 9
             6.      I am in good standing and eligible to practice in the above listed courts.
IO
II           5.      I am not currently suspended or disbarred in any other court;

12           6.       I have not concurrently or within the year preceding this application made any pro hac �
13   vice applications to this Court.
14
             7.      I designate the following attorney as local counsel in this matter:
15
                     Donald V. Calvo
16                   Camacho Calvo Law Group LLC
                     134 W. Soledad Avenue, Suite 401
17                   Hag!tfia, GU 96910
18
19           I declare under penalty of perjury that the foregoing is true and correct.

20           Dated: April 26, 2019.

21
22
23
24                                                                          ;




25
26
27
28


                                                          2
         Case 19-00010 Document 163 Filed 04/30/19 Page 2 of 3
 1
                            CONSENT OF DESIGNATED LOCAL COUNSEL
2
            I, DONALD V. CALVO, an attorney and active member in good standing of the Bar of
 3
     Guam who resides in and has an office in this District, and counsel for BANK OF HAWAll, a
 4
 5   Hawaii corporation, hereby consent to the foregoing petition of CUYLER E. SHAW for pro hoc vice

 6   admission, and the designation contained herein, pursuant to GNLR 17.l(e), Local Rules of the
 7   District Court of Guam.
8
            Dated: April -1.Q_, 2019
 9
10
                                         By:
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   3

         Case 19-00010 Document 163 Filed 04/30/19 Page 3 of 3
